707 N.W.2d 368 (2005)
In re Petition for DISCIPLINARY ACTION AGAINST Eric Christopher THOLE, a Minnesota Attorney, Registration No. 232063.
No. A05-2435.
Supreme Court of Minnesota.
December 29, 2005.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Eric Christopher Thole committed professional misconduct warranting public discipline, namely, misuse of law firm correspondence in violation of Rules 8.4(c) and (d), Minnesota Rules of Professional Conduct.
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is public reprimand and payment of $900 in costs and disbursements pursuant to Rule 24, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
IT IS HEREBY ORDERED that respondent Eric Christopher Thole is publicly reprimanded and that he shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/Russell A. Anderson
Associate Justice